


Exhibit 10.2


APRICUS BIOSCIENCES, INC.


NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


(AS ADOPTED AUGUST 8, 2014)


Non-employee members of the board of directors (the “Board”) of Apricus
Biosciences, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Policy. The
cash compensation and option grants described in this Non-Employee Director
Compensation Policy shall be paid or be made, as applicable, automatically and
without further action of the Board, to each member of the Board who is not an
employee of the Company or any parent or subsidiary of the Company (each, a
“Non-Employee Director”) who may be eligible to receive such cash compensation
or options, unless such Non-Employee Director declines the receipt of such cash
compensation or options by written notice to the Company. This Non-Employee
Director Compensation Policy shall remain in effect until it is revised or
rescinded by further action of the Board. The terms and conditions of this
Non-Employee Director Compensation Policy shall supersede any prior cash or
equity compensation arrangements between the Company and its directors.
1.    Cash Compensation. Each Non-Employee Director shall be eligible to receive
an annual retainer of $40,000 for service on the Board. In addition, an
Non-Employee Director serving as:
(a)    chairman of the Board shall be eligible to receive an additional annual
retainer of $40,000 for such service;
(b)    chairman of the Audit Committee shall be eligible to receive an
additional annual retainer of $15,000 for such service;
(c)     a member (other than the chairman) of the Audit Committee shall be
eligible to receive an additional annual retainer of $7,000 for such service;
(d)     chairman of the Compensation Committee shall be eligible to receive an
additional annual retainer of $12,000 for such service;
(e)     a member (other than the chairman) of the Compensation Committee shall
be eligible to receive an additional annual retainer of $5,000 for such service;
(f)     chairman of the Corporate Governance and Nominating Committee shall be
eligible to receive an additional annual retainer of $8,000 for such service;
and
(g)     a member (other than the chairman) of the Corporate Governance and
Nominating Committee shall be eligible to receive an additional annual retainer
of $3,000 for such service.
The annual retainers shall be paid by the Company in quarterly installments or
more frequently as deemed advisable by the officers of the Company for
administrative or other reasons.
2.    Equity Compensation. The Non-Employee Directors shall be granted the
following option awards. The options described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2012 Stock Long
Term Incentive Plan (the “2012 Plan”) and shall be granted subject to the
execution and delivery of option agreements, including attached exhibits, in
substantially the same forms previously approved by the Board, setting forth the
vesting schedule applicable to such options and such other terms as may be
required by the 2012 Plan.
(a)    Initial Options. Unless otherwise determined by the Board, a person who
is initially elected or appointed to the Board, and who is a Non-Employee
Director at the time of such initial election or appointment,







SD\1496582.2

--------------------------------------------------------------------------------




shall be automatically granted a non-qualified stock option to purchase 50,000
shares of common stock (subject to adjustment as provided in the 2012 Plan) on
the date of such initial election or appointment (each, an “Initial Option”).
(b)    Subsequent Options. A person who is a Non-Employee Director as of the
first trading day of each calendar year shall be automatically granted a
non-qualified stock option to purchase 25,000 shares of common stock (or, in the
case of a Non-Employee Director serving as chairman of the Board, a
non-qualified stock option to purchase 50,000 shares of common stock) (subject
to adjustment as provided in the 2012 Plan) on such date. The option grants
described in this clause 2(b) shall be referred to as “Subsequent Options.”
        
(c)    Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Option grant pursuant to clause 2(a) above, but to the extent that they are
otherwise eligible, will be eligible to receive, after termination from
employment with the Company and any parent or subsidiary of the Company,
Subsequent Options as described in clause 2(b) above.
(d)    Terms of Options Granted to Non-Employee Directors
(i)     Exercise Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal 100% of the fair market value of a share of
common stock on the date the option is granted, as determined under the 2012
Plan.
(ii)    Vesting. Initial Options granted to Non-Employee Directors shall become
exercisable over four years, with one-fourth of the shares subject to such
Initial Options vesting on the first anniversary of the date of grant and the
remaining shares subject to such Initial Options vesting in thirty-six equal
monthly installments over the three years thereafter, such that each Initial
Option shall be 100% vested on the fourth anniversary of the date of grant,
subject to the director’s continuing service on the Board through such dates.
Subsequent Options granted to Non-Employee Directors shall become vested in
twelve equal monthly installments of one-twelfth of the shares subject to such
option on the first day of each calendar month following the date of the
Subsequent Option grant, subject to a director’s continuing service on the Board
through such dates. Unless otherwise determined by the Board, no portion of an
option which is unexercisable at the time of a Non-Employee Director’s
termination of membership on the Board shall thereafter become exercisable. All
Initial Options and Subsequent Options granted to the Non-Employee Directors
shall vest in full immediately prior to the occurrence of a Covered Transaction
(as defined in the 2012 Plan).
(iii)    The term of each option granted to a Non-Employee Director shall be ten
years from the date the option is granted.

2








SD\1496582.2|